Citation Nr: 9910783	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-01 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for frozen feet. 


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
March 1963.

This case was before the Board in April 1998.  At that time 
the Board determined that no new and material evidence had 
been submitted to warrant reopening the veteran's claim of 
entitlement to service connection for frozen feet, a claim 
previously finally denied on several occasions.  Accordingly, 
the claim to reopen entitlement to service connection for 
frozen feet was denied, and the appellant appealed to United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "Court").

While this case was pending before the Court, the Federal 
Circuit handed down its decision in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), which overturned the former standard 
test for new and material evidence set forth in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  The Office of 
General Counsel for VA, on behalf of the Secretary, filed a 
joint motion for remand and for stay of proceedings.  The 
request was to vacate the April 10, 1998 decision by the 
Board, and to remand the case for further development and 
readjudication.  The Court granted this motion in a November 
19, 1998 order, and the case has since been returned to the 
Board for compliance with the directives stipulated in the 
motion.


REMAND

The Court has ordered a remand of the veteran's claim for 
reevaluation in accordance with Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The joint motion for remand also provided 
that the appellant be permitted to submit additional evidence 
and argument pursuant to Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992) and Fletcher v. Derwinski, 1 Vet. App. 394, 
397 (1991).

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should provide the veteran 
opportunity to submit additional evidence 
and argument in accordance with Hodge v. 
West, supra., inter alia.

2.  Thereafter, after undertaking any 
additional development deemed 
appropriate, the RO should readjudicate 
the issue on appeal, to include 
consideration of the prevailing law.

If the benefit sought on appeal are not granted to the 
veteran's satisfaction, he and his representative should be 
issued a Supplemental Statement of the Case and be afforded a 
reasonable opportunity to reply.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  In taking this action, the Board 
implies no conclusion as to any ultimate outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







